DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-13, 16-17, 21, 25, 29, 33, 64-65; species: SEQ ID NO:5) on 5/24/2022 is acknowledged.
Filed : June 19, 2020Claims 1-13, 16-17, 20-21, 24-25, 28-29, 33, and 64-65 are under consideration by the Examiner.
Claims 14-15, 18-19, 22-23, 26-27, 30-32, 34-63, and 66-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

First Named Inventor Hing C. Wong Attorney Docket No.: 47039-0017001 / WGN0020-
Application No. : 16/906,781 201-USInformation Disclosure Statement
	
3.	The information disclosure statements (IDS) submitted on 5/24/2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Claim rejections-35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4a.	Claims 1-13, 16-17, 20-21, 24-25, 28-29, 33, and 64-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 4,  is unclear for reciting “human IL-2 (SEQ ID NO:1031)”, rather than the proper “human IL-2 comprising the amino acid sequence set forth in SEQ ID NO:1031”.  Appropriate correction of the claim is required to obviate this rejection.
	Claim 3 is vague and indefinite for several reasons.
Claim 3, line 1, is unclear because it recites “….comprising the amino acid sequence of any of….”, rather than the proper “comprising the amino acid sequence of any one of….”. Appropriate correction of the claim is required to obviate this rejection.
	Claim 3, line 3, is vague and indefinite because it recites “……or a functional fragment thereof”. The metes and bounds of this limitation are unclear because it is unclear which function of the IL-2 variant is encompassed by the claim. 
Claim 5 is unclear because it recites the limitation "an IL-2 fusion protein comprising the IL-2 variant” but fails to recite what the IL-2 variant is fused to.  
Claim 8, lines 3-4, is vague and indefinite because it recites “……or a functional fragment thereof”. The metes and bounds of this limitation are unclear because it is unclear which function is encompassed by the claim. 
Claim 11  is unclear for reciting “(G4S)4 (SEQ ID NO:48)”, rather than the proper “(G4S)4
comprising the amino acid sequence set forth in SEQ ID NO:48”.  Appropriate correction of the claim is required to obviate this rejection.
Claim 12 is vague and indefinite for several reasons.
Claim 12, line 1, is unclear because it recites “….comprising the amino acid sequence of any of….”, rather than the proper “comprising the amino acid sequence of any one of….”. Appropriate correction of the claim is required to obviate this rejection.
Claim 12, line 3, is vague and indefinite because it recites “……or a functional fragment thereof”. The metes and bounds of this limitation are unclear because it is unclear which function is encompassed by the claim. 
	Claims 2, 4, 6-7, 9-10, 13, 16-17, 20-21, 24-25, 28-29, 33, and 64-65 are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.

Claim rejections-35 USC § 112(d)
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5a.	Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 3 recites the limitation “an amino acid sequence that is at least 95% identical thereto or differs by no more than 1, 2, 3, 4, or 5 amino acids therefrom….” which is broader in scope than the limitation recited in claim 1, from which claim 3 depends. A dependent claim cannot be broader in scope than the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Similarly, claim 12 recites the limitation “an amino acid sequence that is at least 95% identical thereto or differs by no more than 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 amino acids therefrom….” which is broader in scope than the limitation recited in claim 6, from which claim 12 depends. A dependent claim cannot be broader in scope than the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Reply to Office Action of March 26, 2020Conclusion
No claim is allowed.
Claims 1-13, 16-17, 20-21, 24-25, 28-29, 33, and 64-65 are rejected.
10.1 8324010.1Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1